
	
		I
		111th CONGRESS
		1st Session
		H. R. 3488
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Israel (for
			 himself, Mr. Kirk,
			 Mr. Sullivan,
			 Mrs. Bono Mack,
			 Mr. Boren,
			 Mr. Wexler,
			 Mr. Delahunt,
			 Mr. Klein of Florida,
			 Mr. Higgins,
			 Mr. Bartlett,
			 Ms. Schwartz,
			 Mr. Moran of Virginia,
			 Ms. Moore of Wisconsin,
			 Mr. Langevin,
			 Mr. Holt, Mr. Thompson of California,
			 Mr. Sires,
			 Mr. Carnahan,
			 Mr. Inslee,
			 Mr. Welch,
			 Mr. Tonko,
			 Ms. Sutton,
			 Mr. Massa,
			 Mr. Serrano,
			 Mr. Scott of Virginia,
			 Mr. Bishop of New York,
			 Mr. Wittman,
			 Mr. Engel, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Secretary of Energy to carry out the Clean
		  Cities program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Cities Program Authorization
			 Act.
		2.FindingsCongress finds the following:
			(1)More than two-thirds of all petroleum used
			 in the United States for transportation is imported petroleum.
			(2)In 1993, to make the United States
			 economically secure, to lessen petroleum dependence, and to reduce tailpipe and
			 greenhouse gas emissions, the Department of Energy established the Clean Cities
			 program.
			(3)The program, a partnership between public
			 and private entities, is now the Department of Energy’s flagship transportation
			 deployment and petroleum fuel reduction program.
			(4)The program is based on the concept that
			 Federal support can empower local citizens and organizations to become the
			 leaders of a national movement for change.
			(5)The program established a national network
			 of nearly 90 coalitions comprised of local partnerships located in communities
			 representing three-quarters of the population of the United States, with nearly
			 5,700 stakeholders from local businesses, State and local governments, the
			 transportation industry, community organizations, and alternative fuel
			 providers.
			(6)In the past 10 years, the program has
			 provided $43,000,000 in competitive grant funds, which were leveraged into
			 $214,000,000 in matching funds from other organizations, and the coalitions
			 stretched these dollars even further by obtaining an additional $845,000,000 in
			 funding since 1993.
			(7)Marking more than 15 years of progress, the
			 Clean Cities program coalitions have reduced petroleum use by more than
			 2,000,000,000 gallons, placed 500,000 alternative fuel vehicles on the road,
			 established alternative fuel infrastructure in thousands of strategic
			 locations, and moved alternative fuel and advanced technology vehicles into the
			 mainstream.
			(8)The program is ideally positioned to lead
			 the United States toward a clean, secure, and environmentally friendly
			 transportation future.
			3.Clean Cities
			 program
			(a)AuthorizationThe Secretary of Energy shall carry out the
			 Clean Cities program to encourage and accelerate the use of non-petroleum based
			 fuels, alternative fuel vehicles, and other advanced vehicle technologies and
			 practices that achieve significant reduction in the overall use of petroleum in
			 the transportation sector. Such program shall be a partnership between
			 government and industry.
			(b)Program
			 requirementsThe program
			 under subsection (a) shall—
				(1)promote the establishment of vehicle and
			 infrastructure projects that incorporate petroleum reduction technologies, and
			 include educational efforts to inform the public and government officials on
			 the benefits and advantages of using alternative fuels and advanced technology
			 vehicles technologies;
				(2)provide training, technical assistance, and
			 tools to end-users that adopt petroleum reduction technologies;
				(3)collaborate with and train fire officials,
			 emergency first responders, and safety code officials;
				(4)undertake coordinating efforts between
			 Federal, local, and State agencies and the alternative fuel and advanced
			 technology vehicle industry;
				(5)facilitate the
			 development of necessary refueling and service support infrastructure for
			 petroleum reduction technologies; and
				(6)develop
			 Internet-based tools and resources for the education and training of consumers
			 and Clean Cities program stakeholders.
				(c)Assistance
			 awardsUnder the program, the
			 Secretary may provide direct financial assistance grants to local and State
			 government agencies, nonprofit organizations, and alternative fuel and advanced
			 technology vehicle stakeholders who are working with Clean Cities coalitions.
			 These grants shall support the deployment and use of alternative fuels and
			 petroleum reduction technologies in on-road vehicles.
			(d)Coalition
			 formationIn carrying out the
			 Clean Cities program the Secretary shall encourage and support the voluntary
			 formation of local Clean Cities’ organizations around the country. These local
			 organizations shall be made up of State and local government officials and also
			 include vehicle owners and operators, fuel and service providers, automobile
			 dealers, community service organizations, and other private and public
			 stakeholders interested in pursuing aggressive petroleum reduction goals in the
			 transportation sector.
			(e)DefinitionsIn this Act:
				(1)Alternative
			 fuelsThe term alternative fuels has the meaning
			 given such term in section 301(2) of the Energy Policy Act of 1992 (42 U.S.C.
			 13211(2)).
				(2)Alterative
			 fueled vehiclesThe term
			 alternative fueled vehicles has the meaning given such term in
			 section 301(3) of the Energy Policy Act of 1992 (42 U.S.C. 13211(3)).
				(3)ProgramThe
			 term program means the Clean Cities program.
				(f)Authorization of
			 appropriationsFor the
			 purpose of carrying out this Act, there are authorized to be appropriated
			 $125,000,000 for the 5-fiscal-year period beginning in fiscal year 2010.
			
